[4] For the reasons stated in State v. Brinkley, 354 Mo. 1051, 1072(10), 193 S.W.2d 1049, 1057(15), I dissent from the principal opinion insofar as it overrules that case. The Brinkley case followed State v. Christup, 337 Mo. 766, 779-780,85 S.W.2d 1024(1), where it was held that a convict imprisoned for a prior crime who escaped and committed a second offense, was not amenable to punishment under the habitual criminal Act. The Christup case followed State v. Austin, 113 Mo. 538, 541, 21 S.W. 21, 22, where an indictment under the Act failed to use the language of the statute, Sec. 4854. And both of these decisions followed Wood v. People, 53 N.Y. 511, which State then had a statute identically like ours.
Sec. 4854 [which is 112 years old] provides that if an accused shall have been convicted of a felony in this state, and shall have been "discharged either upon pardon or upon compliance with the sentence;" and if subsequently he be convicted of another felony committed after such pardon or discharge, then for the latter offense he shall receive the maximum punishment up to but not beyond life imprisonment. The next section, 4855, provides that in case the first felony be committed in another
jurisdiction then it need only be shown that he was "convicted" thereof — there is no requirement of any showing of a discharge. So it is clear the [720] provisions of Sec. 4854 have a definite significance, and that proof of discharge from the first conviction before the commission of the second offense is essential. *Page 797 
The Wood case, supra, from New York held the word "discharged" in the same statute there was the important word, because so long as the prior sentence had not been discharged, there would be a possibility that it might be set aside by arrest of judgment, reversal or habeas corpus. And in that event, of course, the accused would not be an habitual criminal at all. The Wood case was followed in New York until the statute was changed. And if its construction be correct, then it is clear the discharge must be complete, or if conditional the condition must have been performed, so that the former conviction cannot be called into question.
But the principal opinion, following State v. Asher, 246 S.W. 912, 913, holds the word "pardon" includes a conditional pardon; that an executive parole is a conditional pardon; and that a conditional pardon is a discharge under Sec. 4854. The first of these statements is true. The second is contrary to the great weight of authority. Out of forty-seven judicial definitions of "parole" in 31 Words  Phrases (Perm. Ed.) p. 102, all but six are to the contrary. And the third is not correct at all in my opinion.
Even though it be conceded a parole by the Governor is a conditional pardon, it would not bring the case within Sec. 4854 unless and until the conditions of the parole had been performed, for up to then it would be revocable; the prisoner would still be "under sentence" for the first offense, Herrring v. Scott (Mo. banc), 142 S.W.2d 670, 671-2; and he would not be legally discharged until the term of the sentence had fully expired, for that is the condition of executive paroles, Sec. 9226, R.S. 1939-Mo. R.S.A., though an absolute discharge may be granted sooner under court paroles, Sec's 4201, 4202, 4206, R.S. 1939-Mo. R.S.A.
The point, however, is that unless the Governor has granted a full pardon, or an unconditional commutation reducing the prisoner's sentence to the time he has already served; or unless the circuit court has granted an absolute discharge; or unless the terms of any conditional parole have been performed; then there has been no discharge within the meaning of Sec. 4854, and the accused cannot be prosecuted under that statute. If a prisoner who is not even worthy of a parole, and who escapes and commits a second felony, cannot be prosecuted under that section, how can it be said that a parolee can be?
There are several decisions from other states which support the view here expressed. The Connecticut habitual criminal statute is directed against a defendant who has "twice before been convicted, sentenced and imprisoned." And it was held in State v. Mead, 130 Conn. 106. 109-110, 32 A.2d 273, 275(2) this did not require a completion of the sentence. But the decision pointed to the difference between that statute and ours, which requires that there be also a discharge by pardon or compliance with the sentence, citing the Christup case. Likewise Texas has an habitual criminal statute more like our Sec. *Page 798 
4855, which provides that if it be shown on the trial of a felony that the defendant has previously been convicted of the same offense, or one of the same nature, then he shall receive the maximum punishment on the second or other subsequent conviction. In Warren v. State, 127 Tex.Crim. App. 71, 74 S.W.2d 1006, the defendant had been convicted of a prior felony, but he maintained the conviction had been remised and forgiven by a gubernatorial pardon. But it developed that the pardon, though full, would take effect only at the end of his sentence, and the Texas Court held it was not full in such sense as wiped out and discharged the former conviction.
Other decisions substantially to the same effect are State v. Lee, 171 La. 744, 132 So. 219, and Randall v. State,73 Ga. App. 354, 36 S.E. 450, 463(3), certiorari denied, 67 S.Ct. Rep. 72. In these cases as in the Texas case, the result was just the opposite of that contended for here — in other words the prisoner was convicted. But that was because of the difference in the statutes. In those states the accused may be convicted as a second offender unless he had been pardoned. In this state hecannot be convicted unless he has been discharged by a pardon or compliance with the sentence.